DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
In response to communications files on March 13, 2022, claims 1-2 and 18 are 
Amended and claim 8 is cancelled per applicant’s request.  Therefore, claims 1-7 and 9-20 are presently pending in the application. 
Reasons for Allowance
Claims 1-7 and 9-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1, 2, and 18, the prior art of records fail to anticipate or suggest record a plurality of snapshots of a key-value storage based on a plurality of delta offsets from an initial snapshot of the key-value storage; receive an audit request from an audit node that contains an audit time; generate a current snapshot based on an aggregation of the snapshots from the plurality of the snapshots up to a time of a transaction closest to the audit time; and execute a chaincode based on a delta offset of the current snapshot from the time of the transaction to the audit time to restore a snapshot at the audit time; wherein a local common data is sent to another node, in a condition that the audit request is targeting another group, together with the other limitations of the independent claims.

The dependent claims 3-7, 9-17, and 19-20 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review PTO-892 for a list of relevant prior art found on the updated search.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164